                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, NV 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                             UNITED STATES DISTRICT COURT
                                                                                            10                                      DISTRICT OF NEVADA
                                                                                            11   NATIONSTAR MORTGAGE, LLC,                        Case No. 2:15-cv-01705-MMD-PAL
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                            12                        Plaintiff,
KIM GILBERT EBRON




                                                                                                 vs.
                                                        (702) 485-3300 FAX (702) 485-3301




                                                                                                                                                  STIPULATION AND ORDER TO
                                                                                            13
                           LAS VEGAS, NV 89139




                                                                                                                                                  EXTEND DEADLINE FOR SFR
                                                                                                 AUGUSTA BELFORD AND ELLINGWOOD
                                                                                            14   HOMEOWNERS ASSOCIATION; SFR                      INVESTMETNS POOL 1, LLC TO FILE
                                                                                                 INVESTMENTS POOL 1, LLC; DOE                     ITS REPLY IN SUPPORT OF ITS THIRD
                                                                                            15   INDIVIDUALS I-X, inclusive, and ROE              RENEWED MOTION FOR SUMMARY
                                                                                                 CORPORATIONS I-X, inclusive,                     JUDGMENT [ECF NO. 114]
                                                                                            16
                                                                                                                      Defendants.                 (FIRST REQUEST)
                                                                                            17

                                                                                            18   SFR INVESTMENTS POOL 1, LLC,
                                                                                            19                        Counter-Claimant,
                                                                                                 vs.
                                                                                            20
                                                                                                 NATIONSTAR MORTGAGE, LLC; BANK
                                                                                            21   OF AMERICA, N.A.; HSBC BANK USA,
                                                                                                 N.A., AS TRUSTEE FOR DEUTSCHE ALT-
                                                                                            22   A SECURITIES, INC., MORTGAGE PASS-
                                                                                                 THROUGH CERTIFICATES, SERIES 2007-
                                                                                            23   AR3; MORTGAGE ELECTRONIC
                                                                                                 REGISTRATION SYSTEMS, INC., a
                                                                                            24   Delaware corporation, as nominee beneficiary
                                                                                                 for ALLIANCE BANCORP, a suspended
                                                                                            25   California corporation; GERTRUDE Q.
                                                                                                 GREGORIO, an individual; and CARLEN R.
                                                                                            26   GREGORIO, an individual,
                                                                                            27          Counter-Defendant/Cross-Defendants.
                                                                                            28

                                                                                                                                                -1-
